Citation Nr: 1732048	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1956 to July 1959. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for a bilateral hand disability. The Veteran disagreed and perfected an appeal in January 2007. In a June 2011 decision, the Board denied the Veteran's claim for a bilateral hand disability. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which entered a February 2012 Order that adopted a Joint Motion for Remand (JMR). 

In December 2012 and May 2016 the Board remanded the appeal to the RO for further development. The matter has now been returned to the Board for further appellate action.

As a preliminary matter, the Board notes that the Veteran's service treatment records (STRs) are unavailable. The Appeals Management Center (AMC) issued a Formal Finding of Unavailability in August 2012 in which it determined that the Veteran's STRs were unavailable for review. As with this appeal, where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); Kowalski v. Nicholson, 19 Vet. App. 171,179 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs due to the 1973 fire at the National Personnel Records Center (NPRC) facility does not create an adverse-presumption rule.  

The Board reviewed the Veteran's electronic claims file which includes all available records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral hand disability is a result of his service. Specifically, the Veteran contends that he injured his hands in 1955 while stationed in Korea.  The Veteran claims that he was riding in the back of a Jeep, going up a steep hill, when he fell off of the back, landed on a rock, and injured his left shoulder and hands. The Veteran asserts that he was treated in service; however, his STRs are unavailable, as explained above.

In a December 2014 substantive appeal (VA Form 9) the Veteran requested an in-person hearing at a local VA field office. The RO notified the Veteran in an August 2016 letter that he was placed on the list of persons waiting to appear for an in-person hearing, commonly called a "Travel Board" hearing. Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board at a VA field office when submitting the VA Form 9 or for a period thereafter. 

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case. See 38 C.F.R. § 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate steps to schedule the Veteran for an in-person hearing at the RO field office before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107  (West 2014) and 38 C.F.R. § 20.704 (2016).

2. After the hearing is conducted, or in the event the Veteran withdraws his request for the hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



